Exhibit 10.3
SEPARATION AGREEMENT AND GENERAL RELEASE
          THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made
and entered into by and between Dr. Richard Chin (“Executive”) and OXiGENE, Inc.
(“Employer”), and inures to the benefit of each of Employer’s current, former
and future parents, subsidiaries, related entities, employee benefit plans and
their fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, attorneys, employees and assigns.
RECITALS
     A. Executive was employed by Employer as its President and Chief Executive
Officer (“CEO”) as of June 29, 2006, pursuant to an Employment Agreement of
equal date, a copy of which is attached as Exhibit A (referred to herein as the
“Employment Agreement”), and has also served as a member of Employer’s Board of
Directors.
     B. Executive has elected to voluntarily resign from his employment, without
“Good Reason” (as that term is defined in the Employment Agreement), and to
resign as a Director, effective October 22, 2008 (the “Separation Date”).
     C. Section 4(b) of the Employment Agreement provides that Executive receive
certain compensation upon the effective date of his resignation without Good
Reason. In addition, in consideration for the release granted by Executive
herein, Employer wishes to grant, and Executive desires to receive, the release
set forth in this Agreement.
     D. Executive and Employer (collectively, the “Parties”) wish permanently to
resolve any and all actual and/or potential disputes between them, including
disputes arising out of Executive’s employment with Employer or the cessation of
that employment.
          NOW, THEREFORE, for and in consideration of the execution of this
Agreement and the mutual covenants contained in the following paragraphs,
Employer and Executive agree as follows:
     1. No Admission of Liability. The Parties agree that neither this
Agreement, nor performance of the acts required by it, constitute an admission
of liability, culpability, negligence or wrongdoing on the part of anyone, and
will not be construed for any purpose as an admission of liability, culpability,
negligence or wrongdoing by any party and/or by any party’s current, former or
future parents, subsidiaries, related entities, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns.
     2. Separation Benefit. In consideration of the releases granted by
Executive herein, Employer agrees to reimburse Executive for (or directly pay to
the insurance carrier) any premiums paid by Executive to continue group health
coverage for himself and his dependents pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), through December 31, 2008, as well
as to grant Executive the release set forth in Section 9 below (collectively,
the “Separation Benefit”). Executive acknowledges and agrees that he is not
otherwise entitled to the Separation Benefit. Executive may also elect to obtain
COBRA

 



--------------------------------------------------------------------------------



 



coverage through Employer after December 31, 2008 up to the statutory limit, but
Executive shall be solely responsible for the payment of associated premiums
after that date.
     3. Wages and Vacation Time Paid. Executive acknowledges that, as of the
Separation Date, he has been paid all wages by Employer, including pay for any
unused vacation accrued through the Separation Date, and that such receipt was
not conditioned upon the execution of this Agreement.
     4. Protection of Confidential Information; Return of Property. Executive
acknowledges that during the course of his employment, he had ongoing access and
exposure to, and obtained knowledge of, Confidential Information belonging to
Employer. For purposes of this Agreement, “Confidential Information” is defined
as set forth in Section 1 of the Confidentiality, Noncompetition and
Intellectual Property Agreement (“Confidentiality Agreement”), which is attached
hereto as Exhibit B to the Employment Agreement. Executive agrees that he will
not use, or disclose to any person, at any time, any Confidential Information,
and that he will comply with the confidentiality obligations in Section 1 of the
Confidentiality Agreement, which obligations extend beyond the Separation Date
(as provided by the Confidentiality Agreement). Executive agrees to return the
Employer, within two (2) business days of the date of this Agreement, any and
all items of personal property belonging to the Employer, including but not
limited to computer equipment and books.
     5. Post-Employment Non-Solicitation and Non-Interference Obligations.
Executive understands and acknowledges that he is subject to certain
non-solicitation obligations, set forth in Section 2 of the Confidentiality
Agreement, and agrees that he will comply with said obligations, to the fullest
extent allowable by state and federal law. Executive further agrees that
following the Separation Date, he shall not, directly or indirectly, interfere
with Employer’s business by: (i) revealing any Confidential Information;
(ii) soliciting, causing to be solicited, or knowingly accepting the disclosure
of any Confidential Information for any purpose whatsoever or for any other
party; or (iii) disrupting or seeking to disrupt in any manner, directly or
indirectly, any contractual relationship he knows to exist between Employer and
any customer, supplier, partner or other entity. Executive further agrees that
he shall not, directly or indirectly, for a period of two (2) years following
the Separation Date, interfere with Employer’s business by (i) inducing or
attempting to induce any employee of Employer to end his or her employment;
(ii) inducing or attempting to induce a consultant, independent contractor,
licensee or other third party to sever any relationship with Employer; or
(iii) assisting any other person, firm or entity in the solicitation of any such
Executive, consultant, independent contractor, licensee or third party.
     6. Executive’s General Release. In consideration of the benefits provided
under this Agreement, including without limitation the Separation Benefit,
Executive on his own individual behalf and on behalf of his heirs, executors,
administrators, assigns and successors, fully and forever releases and
discharges Employer and each of its current, former and future parents,
subsidiaries, related entities, employee benefit plans and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, “Releasees”), with respect to any and all claims,
liabilities and causes of action, of every nature, kind and description, in law,
equity or otherwise, which have arisen, occurred or existed at any

2



--------------------------------------------------------------------------------



 



time prior to the signing of this Agreement, arising out of, or in connection
with, or resulting from Executive’s employment with Employer, or the cessation
of that employment.
     7. Waiver of Employment-Related Claims. Executive understands and agrees
that, with the exception of potential employment-related claims identified
below, he is waiving and releasing any and all rights or remedies he may have
had or now has to pursue against Employer or any of the Releasees for any
employment-related causes of action, including without limitation, claims of
wrongful discharge, breach of contract (including, without limitation, stock
option-related contracts and grants), breach of the covenant of good faith and
fair dealing, fraud, violation of public policy, defamation, discrimination,
personal injury, physical injury, emotional distress, claims under Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act, the Federal
Rehabilitation Act, the Family and Medical Leave Act, the Health Insurance and
Portability and Accountability Act, the California Fair Employment and Housing
Act, the California Family Rights Act, the Equal Pay Act of 1963, the provisions
of the California Labor Code and any other federal, state or local laws and
regulations relating to employment, conditions of employment (including wage and
hour laws) and/or employment discrimination. Claims not covered by Executive’s
release are (i) claims for unemployment insurance benefits, (ii) claims under
the California Workers’ Compensation Act (Executive represents, however, that he
is not aware of having sustained any work-related injuries), (iii) claims
arising out of the breach of this Agreement, and (iv) claims relating to
coverage of the Executive as a former director and/or officer of the Employer
under the Employer’s directors’ and officers’ liability insurance policy.
Executive expressly acknowledges that Employer would not enter into this
Agreement but for the representation and warranty that Executive is hereby
releasing any and all claims of any nature whatsoever, known or unknown, whether
statutory or at common law, which Executive now has or could assert directly or
indirectly against any of the Releasees (other than as expressly set forth
herein).
     8. Mutual Waiver of Unknown Claims. Executive and the Employer expressly
waive any and all statutory and/or common law rights they each may have to the
effect that a General Release does not release unknown claims, including any
rights under Section 1542 of the Civil Code of the State of California, which
states as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
Executive and the Employer expressly agree and understand that the general
releases given by the parties pursuant to this Agreement apply to all unknown,
unsuspected and unanticipated claims, liabilities and causes of action which may
exist against the other party.
     9. Employer’s Release. In consideration of the benefits provided under this
Agreement, Employer, on its own behalf and on behalf of its current, former and
future parents, subsidiaries, related entities, employee benefit plans and their
fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, employees and assigns, fully and forever releases and discharges
Executive, his heirs, executors, administrators, assigns and successors, with
respect to any and all claims, liabilities and causes of action, of every
nature, kind and

3



--------------------------------------------------------------------------------



 



description, in law, equity or otherwise, which have arisen, occurred or existed
at any time prior to the signing of this Agreement, arising out of, or in
connection with, or resulting from Executive’s employment with Employer, or the
cessation of that employment, provided that Employer does not release claims (if
any) for willful misconduct or gross negligence by Executive, which causes
material harm to Employer. Employer represents that, at the time of execution of
this Agreement, it is unaware of any willful misconduct or gross negligence
arising out of the performance of Executive’s duties.
     10. Consideration/Revocation Period. This Agreement is intended to release
and discharge any claims by Executive under the Age Discrimination and
Employment Act. To satisfy the requirements of the Older Workers’ Benefit
Protection Act, 29 U.S.C. section 626(f), the Parties agree as follows:
          (a) Executive acknowledges that he has read and understands the terms
of this Agreement.
          (b) Executive acknowledges that he has been advised to consult with
independent counsel regarding this Agreement, and that he has received all
counsel necessary to willingly and knowingly enter into this Agreement.
          (c) Executive acknowledges that he has been given twenty-one (21) days
to consider the terms of this Agreement (the “Consideration Period”), has taken
sufficient time to consider whether to execute it, and has chosen to enter into
this Agreement knowingly and voluntarily. If Executive does not present an
executed copy of this Agreement to Employer’s Chief Financial Officer on or
before the expiration of the Consideration Period, this Agreement and the offer
it contains will lapse.
          (d) For seven (7) days following the execution of this Agreement
(should he elect to execute it), Executive may revoke this Agreement by
delivering a written revocation to Employer’s Chief Financial Officer. This
Agreement shall not become effective until the eighth (8th) day after Executive
executes and does not revoke it (the “Effective Date”). If Executive either
fails to sign the Agreement during the Consideration Period, or revokes it prior
to the Effective Date, he shall not receive the Separation Benefit described
herein.
     11. Severability. The Parties agree that if any provision of the releases
given under this Agreement is found to be unenforceable, it will not affect the
enforceability of the remaining provisions and the courts may enforce all
remaining provisions to the extent permitted by law.
     12. Integrated Agreement. The Parties represent and warrant that they are
not relying, and have not relied, upon any representations or statements, verbal
or written, made by any other with regard to the facts involved in this
controversy, or their rights (or asserted rights) arising out of their alleged
claims, or the execution and/or terms of this Agreement, except as provided
herein. The Parties acknowledge that this Agreement (together with Exhibit A and
its attachments) contains the entire agreement between the Parties concerning
its subject matter, and further acknowledge and agree that parol evidence shall
not be required to interpret the Parties’ intent.

4



--------------------------------------------------------------------------------



 



     13. Tax Liability/Indemnification. Executive assumes full responsibility
for any and all taxes, interest and/or penalties, if any, that may ultimately be
assessed upon the Separation Benefit hereunder. In the event that any taxing
authority seeks to collect taxes, interest and/or penalties from Employer on the
Separation Benefit conveyed to Executive under this Agreement, Executive will
hold Employer harmless from any and all claims for such taxes, interest and/or
penalties and will indemnify Employer against any such claims.
     14. Voluntary Execution. The Parties acknowledge that they have read and
understand this Agreement and that they sign it voluntarily and without
coercion. The Parties further agree that if any of the facts or matters upon
which they relied in signing this Agreement prove to be otherwise, this
Agreement will nonetheless remain in full force and effect.
     15. Waiver, Amendment and Modification. The Parties agree that no waiver,
amendment or modification of any of the terms of this Agreement shall be
effective unless in writing and signed by all parties affected by the waiver,
amendment or modification. No waiver of any term, condition or default of any
term of this Agreement shall be construed as a waiver of any other term,
condition or default.
     16. Choice of Law and Venue. This Agreement shall be deemed to have been
made in the Commonwealth of Massachusetts, shall take effect as an instrument
under seal within Massachusetts, and the validity, interpretation and
performance of this Agreement shall be governed by, and construed in accordance
with, the internal law of Massachusetts, without giving effect to conflict of
law principles. Any action, demand, claim or counterclaim relating to, or
arising under, the terms and provisions of this Agreement, or to its breach,
shall be commenced in Massachusetts in a court of competent jurisdiction. Venue
shall exclusively lie in Massachusetts and that material witnesses and documents
would be located in Massachusetts.
     17. Counterparts. This Agreement may be signed in counterparts and said
counterparts shall be treated as though signed as one document.

                Dated: October 22, 2008  /s/ Richard Chin       Dr. Richard
Chin              OXiGENE, Inc.
    Dated: October 22, 2008  /s/ James B. Murphy       By: James B. Murphy     
Chief Financial Officer     

5